995 So. 2d 445 (2008)
In re AMENDMENTS TO THE FLORIDA FAMILY LAW RULES.
No. SC08-1660.
Supreme Court of Florida.
October 16, 2008.
Robyn L. Vines, Chair, Family Law Rules Committee, Fort Lauderdale, FL, and John F. Harkness, Jr., Executive Director, The Florida Bar, Tallahassee, FL, for Petitioner.
PER CURIAM.
The Florida Bar's Family Law Rules Committee (Committee) has filed a "Fast-Track Report to Implement Chapter 2008-61, Laws of Florida." The Committee proposes several amendments to the Florida Family Law Rules of Procedure, as well as several Family Law Rules of Procedure Forms, in order to conform to the recent legislation. We have jurisdiction. See art. V, § 2(a), Fla. Const.
The relevant legislation, chapter 2008-61, Laws of Florida, amended various sections of Chapter 61, Florida Statutes, and related statutes, to remove the references to "custody," "primary residential parent," "secondary residential parent," and "visitation." The statutes now require the court to create or approve a "parenting plan" which establishes how divorced parents will share the responsibilities of childrearing and decision-making with regard to the child and sets forth a time-sharing schedule. See generally Ch. 2008-61, §§ 2, 8, Laws of Fla. (amending §§ 61.046 and 61.13, Fla. Stat. (2007)). The effective date of this legislation is October 1, 2008.
In order to incorporate these legislative changes into the family law rules and forms, the Committee has proposed amendments to rules 12.010 (Scope, Purpose, and Title); 12.200 (Case Management and Pretrial Conferences); 12.210 (Parties); 12.363 (Evaluation of Minor Child); 12.491 (Child Support Enforcement); 12.610 (Injunction for Domestic, Repeat, Dating, and Sexual Violence); and 12.650 (Override of Family Violence Indicator); and forms 12.900(b) (Notice of Limited Appearance); 12.900(c) (Consent to Limited Appearance by Attorney); 12.902(e) (Child Support Guidelines Worksheet); 12.930(b) (Standard Family Law Interrogatories for Original or Enforcement Proceedings); and 12.930(c) (Standard *446 Family Law Interrogatories for Modification Proceedings). We adopt the amendments as proposed by the Committee.[1]
Accordingly, the Florida Family Law Rules of Procedure are hereby amended as set forth in the appendix to this opinion. New language is underscored; deleted language is struck through. The forms are fully engrossed and ready for use. The amended rules and forms shall be effective immediately. Because the amendments were not published for comment prior to adoption, interested persons shall have sixty days from the date of this opinion in which to file comments with the Court.[2]
It is so ordered.
QUINCE, C.J., and WELLS, ANSTEAD, PARIENTE, LEWIS, and CANADY, JJ., concur.
POLSTON, J., did not participate.

APPENDIX

RULE 12.010. SCOPE, PURPOSE, AND TITLE

(a) Scope.
(1) These rules apply to all actions concerning family matters, including actions concerning domestic, repeat, dating, and sexual violence, except as otherwise provided by the Florida Rules of Juvenile Procedure or the Florida Probate Rules. "Family matters," "family law matters," or "family law cases" as used within these rules include, but are not limited to, matters arising from dissolution of marriage, annulment, support unconnected with dissolution of marriage, paternity, child support, custodial care of or access toan action involving a parenting plan for a minor child or children (except as otherwise provided by the Florida Rules of Juvenile Procedure), adoption, proceedings for emancipation of a minor, declaratory judgment actions related to premarital, marital, or post-marital agreements (except as otherwise provided, when applicable, by the Florida Probate Rules), injunctions for domestic, repeat, dating, and sexual violence, and all proceedings for modification, enforcement, and civil contempt of these actions.
(2) [No change]

(b)-(c) [No change]

RULE 12.200. CASE MANAGEMENT AND PRETRIAL CONFERENCES

(a) Case Management Conference.
(1) Family Law Proceedings, Generally. A case management conference may be ordered by the court at any time on the court's initiative. A party may request a case management conference 30 days after *447 service of a petition or complaint. At such a conference the court may:
(A)-(L) [No change]
(M) refer the cause for a parenting plan recommendation, social investigation and study, home study, or psychological evaluation and allocate the initial expense for that study;
(N)-(O) [No change]
(2) [No change]
(b)-(d) [No change]

Commentary

[No change]

Committee Note

[No change]
RULE 12.210. PARTIES
Parties to an action filed under the Florida Family Law Rules of Procedure shall be governed by Florida Rule of Civil Procedure 1.210, except that rule 1.210 shall not be read to require that a child is an indispensable party for a dissolution of marriage or child custody proceedingaction involving a parenting plan for a minor child or children.

RULE 12.363. EVALUATION OF MINOR CHILD

(a) Appointment of Mental Health Professional or Other Expert.
(1) When the issue of visitation, parental responsibility, or residential placement ofa parenting plan for a minor child is in controversy, the court, on motion of any party or the court's own motion, may appoint a licensed mental health professional or other expert for an examination, evaluation, testing, or interview of any minor child or to conduct a social or home study investigation. The parties may agree on the particular expert to be appointed, subject to approval by the court. If the parties have agreed, they shall submit an order including the name, address, telephone number, area of expertise, and professional qualifications of the expert. If the parties have agreed on the need for an expert and cannot agree on the selection, the court shall appoint an expert.
(2)-(6) [No change]

(b)-(e) [No change]

Committee Note

[No change]

RULE 12.491. CHILD SUPPORT ENFORCEMENT
(a) [No change]
(b) Scope. This rule shall apply to proceedings for
(1) [No change]
(2) the enforcement of any support order for the custodial parent or other person entitled to receive child support in conjunction with an ongoing child support or child support arrearage order,
when a party seeking support is receiving services pursuant to Title IV-D of the Social Security Act (42 U.S.C. §§ 651 et seq.) and to non-Title IV-D proceedings upon administrative order of the chief justice.
(c)  (h) [No change]

Commentary

[No change]

Committee Note

[No change]

RULE 12.610. INJUNCTIONS FOR DOMESTIC, REPEAT, DATING, AND SEXUAL VIOLENCE
(a)-(b) [No change]
(c) Orders of Injunction.
(1) Consideration by Court.
(A)-(B) [No change]
*448 (C) Final Judgment of Injunction for Protection Against Domestic Violence. The court shall conduct a hearing and make a finding of whether domestic violence occurred or whether imminent danger of domestic violence exists. If the court determines that an injunction will be issued, the court shall also rule on the following:
(i) whether the respondent may have any contact with the petitioner, and if so, under what conditions;
(ii) exclusive use of the parties' shared residence;
(iii) petitioner's temporary custody oftime-sharing with the minor child or children;
(iv) whether respondent will have temporary visitationtime-sharing with the minor child or childrenwill occur and whether it will be supervised;
(v) whether temporary child support will be ordered;
(vi) whether temporary spousal support will be ordered; and
(vii) such other relief as the court deems necessary for the protection of the petitioner.
The court, with the consent of the parties, may refer the parties to mediation by a certified family mediator to attempt to resolve the details as to the above rulings. This mediation shall be the only alternative dispute resolution process offered by the court. Any agreement reached by the parties through mediation shall be reviewed by the court and, if approved, incorporated into the final judgment. If no agreement is reached the matters referred shall be returned to the court for appropriate rulings. Regardless of whether all issues are resolved in mediation, an injunction for protection against domestic violence shall be entered or extended the same day as the hearing on the petition commences.
(2) [No change]
(3) Service of Injunctions.
(A) [No change]
(B) Permanent Injunction.
(i) Party Present at Hearing. The parties may acknowledge receipt of the permanent injunction for protection against domestic, repeat, dating, or sexual violence in writing on the face of the original order. If a party is present at the hearing and that party fails or refuses to acknowledge the receipt of a certified copy of the injunction, the clerk shall cause the order to be served by mailing certified copies of the injunction to the parties who were present at the hearing at the last known address of each party. Service by mail is complete upon mailing. When an order is served pursuant to this subdivision, the clerk shall prepare a written certification to be placed in the court file specifying the time, date, and method of service and within 24 hours shall forward a copy of the injunction and the clerk's affidavit of service to the sheriff with jurisdiction over the residence of the petitioner. This procedure applies to service of orders to modify or vacate injunctions for protection against domestic, repeat, dating, or sexual violence.
(ii) [No change]
(4)-(7) [No change]

Commentary

[No change]

Committee Note

[No change]

RULE 12.650. OVERRIDE OF FAMILY VIOLENCE INDICATOR
(a) [No change]
(b) Definitions.
(1) "Authorized person" means a person as defined in 42 U.S.C. § 653(c) and *449 § 663(d)(2). It includes any agent or attorney of the Title IV-D agency of this or any other state, the court that has authority to issue an order or to serve as the initiating court in an action to seek an order against a noncustodial parent or other person obligated to pay child support for the support and maintenance of a child, or any agent of such court, the resident parent, or other person entitled to receive child support, legal guardian, attorney, or agent of a child (other than a child receiving assistance under 42 U.S.C. §§ 601 et seq.), and any state agency that administers a child welfare, family preservation, or foster care program. It also includes any agent or attorney of this or any other state who has the duty or authority under the law of such state to enforce a child custody or visitation determination or order establishing a parenting plan; the court that has jurisdiction to make or enforce such a child custody or visitation determination or order establishing a parenting plan, or any agent of such court; and any agent or attorney of the United States, or of a state, who has the duty or authority to investigate, enforce, or bring a prosecution with respect to the unlawful taking or restraint of a child.
(2) "Authorized purpose" means a purpose as defined in 42 U.S.C. § 653(a)(2) and § 663(b). It includes establishing parentage, establishing, setting the amount of, modifying, or enforcing child support obligations, or making or enforcing child custody or visitation orders or orders establishing parenting plans. It also includes enforcing any state or federal law with respect to the unlawful taking or restraint of a child.
(3)-(7) [No change]
(c)-(i) [No change]

Commentary

[No change]

Committee Note
2008 Amendment. Chapter 2008-61, Laws of Florida, effective October 1, 2008, eliminated such terms as "custodial parent," "noncustodial parent," and "visitation" from Chapter 61, Florida Statutes. Instead, parents are to formulate a parenting plan that includes, among other things, their time-sharing schedule for their minor children. These statutory changes are reflected in the amendments to the definitions in this rule. However, because 42 U.S.C. § 653 includes the terms "custody" and "visitation," these terms have not been excised from the remainder of the rule.

INSTRUCTIONS FOR FLORIDA FAMILY LAW RULES OF PROCEDURE FORM 12.900(b), NOTICE OF LIMITED APPEARANCE (10/08)

When should this form be used?
This form should be used to provide notice to the court and the other attorney or party when an attorney is making a limited appearance for a client under Florida Family Law Rule of Procedure 12.040.
This form should be typed or printed in black ink. After completing and signing this form, the attorney should file the original with the clerk of the circuit court in the county in which the action is pending and keep a copy for his or her records.

What should I do next?
A copy of this form must be mailed or hand delivered to the other party or his or her attorney and to the attorney's client.


*450 Where can I look for more information?
See Florida Family Law Rule of Procedure 12.040.
IN THE CIRCUIT COURT OF THE
   ______________ JUDICIAL CIRCUIT,
   IN AND FOR
   ______________ COUNTY, FLORIDA
     Case No.: _______________________
     Division: _______________________
____________________,
    Petitioner,
  and
____________________,
    Respondent.

NOTICE OF LIMITED APPEARANCE
{Attorney's name} ______________ files this Notice of Limited Appearance on behalf of {name} ______________, [√ one only] () Petitioner () Respondent, for the following limited purpose(s) [√ all that apply]:
1. ___ The hearing set for {date} ______________, at {time} _____ on the issue(s) of {specify}

2. ___ To represent [√ one only] () Petitioner () Respondent on the following issues throughout the proceedings:
a. ___ Parental responsibility, including establishing a parenting plan.
b. ___ Equitable distribution of marital assets and liabilities.
c. ___ Alimony.
d. ___ Child support.
e. ___ Other {specify}: __________________________
The clerk of the above-styled court is requested to enter this notice of record.
Copies of all future court papers should be mailed to the undersigned attorney at the address listed and to the [√ one only] () Petitioner () Respondent at {name, address, and telephone number} _____________________________________ ________________________________________________________________.
I certify that a copy of this notice of limited appearance was: () mailed, () faxed and mailed, or () hand delivered to the person(s) listed below on {date} _______________.
Other party or his/her attorney:
Name: ________________________________
Address: ______________________________
City, State, Zip: ______________________
Fax Number: ___________________________
     _________________________________
     Signature of Attorney
     Printed Name: _________________
     Address: ____________________
     City, State, Zip: _______________
     Telephone Number: _______________
     Florida Bar Number ______________
     _________________________________
     Signature of Petitioner/Respondent
     Printed Name: ___________________
     Address: ________________________
     City, State, Zip: _______________
     Telephone Number: _______________

INSTRUCTIONS FOR FLORIDA FAMILY LAW RULES OF PROCEDURE FORM 12.900(c), CONSENT TO LIMITED APPEARANCE BY ATTORNEY (10/08)

When should this form be used?
This form should be used for a client to give consent when an attorney is making a limited appearance for the client under Florida Family Law Rule of Procedure 12.040.
This form should be typed or printed in black ink. After completing this form, the client should sign it. The attorney or client should then file it with the clerk of *451 the circuit court in the county in which the action is pending. The attorney and client should each keep a copy for his or her records.

What should I do next?
A copy of this form must be mailed or hand delivered to the other party or his or her attorney.

Where can I look for more information?
See Florida Family Law Rule of Procedure 12.040.
IN THE CIRCUIT COURT OF THE
   ______________ JUDICIAL CIRCUIT,
   IN AND FOR
   ______________ COUNTY, FLORIDA
     Case No.: ___________________________
     Division: ___________________________
__________________,
   Petitioner,
  and
__________________,
   Respondent.

CONSENT TO LIMITED APPEARANCE BY ATTORNEY
{Name} ____________________, the [√ one only] () Petitioner () Respondent, consents to the limited representation by counsel, {attorney's name } _______________________, for the following limited purpose(s) [√ all that apply]:
1. ____ The hearing set for {date} ____________, at {time } ____ on the issue(s) of {specify } ______________.
2. ____ To represent [√ one only] () Petitioner () Respondent on the following issues throughout the proceedings:
a. ____ Parental responsibility, including establishing a parenting plan.
b. ____ Equitable distribution of marital assets and liabilities.
c. ____ Alimony.
d. ____ Child support.
e. ____ Other {specify }: _________
The clerk of the above-styled court is requested to enter this notice of record.
I certify that a copy of this consent to limited appearance was: () mailed, () faxed and mailed, or () hand delivered to the person(s) listed below on {date } ________________.
Other party or his/her attorney:
Name: _______________
Address: ______________
City, State, Zip: _________
Telephone Number: _______________
Fax Number: ___________________
    ______________________________
    Signature of Petitioner/Respondent
    Printed Name: ___________________
    Address: ________________________
    City, State, Zip: _______________
    Telephone Number: _______________
    Fax Number: _____________________

IF A NONLAWYER HELPED YOU FILL OUT THIS FORM, HE/SHE MUST FILL IN THE BLANKS BELOW: [fill in all blanks]
I, {full legal name and trade name of nonlawyer } ___________________, a nonlawyer, located at {street} _____________, {city} _____________, {state } _________, {phone } ___________, helped {name} ____________, who is the [√ one only] ____ petitioner or ____ respondent, fill out this form.


*452 INSTRUCTIONS FOR FLORIDA FAMILY LAW RULES OF PROCEDURE FORM 12.902(e), CHILD SUPPORT GUIDELINES WORKSHEET (10/08)

When should this form be used?
You should complete this worksheet if child support is being requested in your case. If you know the income of the other party, this worksheet should accompany your financial affidavit. If you do not know the other party's income, this form must be completed after the other party files his or her financial affidavit, and serves a copy on you.
This form should be typed or printed in black ink. You should file the original with the clerk of the circuit court in the county where your case is filed and keep a copy for your records.

What should I do next?
A copy of this form must be mailed or hand delivered to the other party in your case, if it is not served on him or her with your initial papers.

Where can I look for more information?

Before proceeding, you should read "General Information for Self-Represented Litigants" found at the beginning of these forms. The words that are in "bold underline" in these instructions are defined there. For further information, see section 61.30, Florida Statutes.

Special notes ...
If this is a domestic violence case and you want to keep your address confidential for safety reasons, do not enter the address, telephone, and fax information at the bottom of this form. Instead, file Petitioner's Request for Confidential Filing of Address, Florida Supreme Court Approved Family Law Form 12.980(h).
The chart below contains the guideline amounts that you should use when calculating child support. This amount is based on the number of children and the combined income of the parents, and it is divided between the parents in direct proportion to their income or earning capacity. From time to time, some of the amounts in the child support guidelines chart will change. Be sure you have the most recent version of the chart before using it.
Because the guidelines are based on monthly amounts, it may be necessary to convert some income and expense figures from other frequencies to monthly. You should do this as follows:


If payment is twice per month   Payment amount     ×   2    =   Monthly amount
If payment is every two weeks   Payment amount     ×  26    =   Yearly amount due
                                Yearly amount      ÷  12    =   Monthly amount
If payment is weekly            Weekly amount      ×  52    =   Yearly amount due
                                Yearly amount      ÷  12    =   Monthly amount

If you or the other parent request that the court award an amount that is different than the guideline amount, you must also complete and attach a Motion to Deviate from Child Support Guidelines, Florida *453 Supreme Court Approved Family Law Form 12.943.
Remember, a person who is NOT an attorney is called a nonlawyer. If a nonlawyer helps you fill out these forms, that person must give you a copy of a Disclosure from Nonlawyer, Florida Family Law Rules of Procedure Form 12.900(a), before he or she helps you. A nonlawyer helping you fill out these forms also must put his or her name, address, and telephone number on the bottom of the last page of every form he or she helps you complete.

CHILD SUPPORT GUIDELINES CHART


Combined
Monthly
Net              One         Two           Three          Four         Five           Six
Income           Child       Children      Children       Children     Children     Children
  650.00          74           75            75             76            77          78
  700.00          119         120            121            123           124        125
  750.00          164         166            167            169           171        173
  800.00          190         211            213            216           218        220
  850.00          202         257            259            262           265        268
  900.00          213         302            305            309           312        315
  950.00          224         347            351            355           359        363
 1000.00          235         365            397            402           406        410
 1050.00          246         382            443            448           453        458
 1100.00          258         400            489            495           500        505
 1150.00          269         417            522            541           547        553
 1200.00          280         435            544            588           594        600
 1250.00          290         451            565            634           641        648
 1300.00          300         467            584            659           688        695
 1350.00          310         482            603            681           735        743
 1400.00          320         498            623            702           765        790
 1450.00          330         513            642            724           789        838
 1500.00          340         529            662            746           813        869
 1550.00          350         544            681            768           836        895
 1600.00          360         560            701            790           860        920
 1650.00          370         575            720            812           884        945
 1700.00          380         591            740            833           907        971
 1750.00          390         606            759            855           931        996
 1800.00          400         622            779            877           955       1022
 1850.00          410         638            798            900           979       1048
 1900.00          421         654            818            923           1004      1074
 1950.00          431         670            839            946           1029      1101
 2000.00          442         686            859            968           1054      1128
 2050.00          452         702            879            991           1079      1154
 2100.00          463         718            899            1014          1104      1181
 2150.00          473         734            919            1037          1129      1207
 2200.00          484         751            940            1060          1154      1234
 2250.00          494         767            960            1082          1179      1261
 2300.00          505         783            980            1105          1204      1287
 2350.00          515         799            1000           1128          1229      1314
 2400.00          526         815            1020           1151          1254      1340
 2450.00          536         831            1041           1174          1279      1367
 2500.00          547         847            1061           1196          1304      1394
 2550.00          557         864            1081           1219          1329      1420



*454
 2600.00          568         880            1101           1242          1354      1447
 2650.00          578         896            1121           1265          1379      1473
 2700.00          588         912            1141           1287          1403      1500
 2750.00          597         927            1160           1308          1426      1524
 2800.00          607         941            1178           1328          1448      1549
 2850.00          616         956            1197           1349          1471      1573
 2900.00          626         971            1215           1370          1494      1598
 2950.00          635         986            1234           1391          1517      1622
 3000.00          644        1001            1252           1412          1540      1647
 3050.00          654        1016            1271           1433          1563      1671
 3100.00          663        1031            1289           1453          1586      1695
 3150.00          673        1045            1308           1474          1608      1720
 3200.00          682        1060            1327           1495          1631      1744
 3250.00          691        1075            1345           1516          1654      1769
 3300.00          701        1090            1364           1537          1677      1793
 3350.00          710        1105            1382           1558          1700      1818
 3400.00          720        1120            1401           1579          1723      1842
 3450.00          729        1135            1419           1599          1745      1867
 3500.00          738        1149            1438           1620          1768      1891
 3550.00          748        1164            1456           1641          1791      1915
 3600.00          757        1179            1475           1662          1814      1940
 3650.00          767        1194            1493           1683          1837      1964
 3700.00          776        1208            1503           1702          1857      1987
 3750.00          784        1221            1520           1721          1878      2009
 3800.00          793        1234            1536           1740          1899      2031
 3850.00          802        1248            1553           1759          1920      2053
 3900.00          811        1261            1570           1778          1940      2075
 3950.00          819        1275            1587           1797          1961      2097
 4000.00          828        1288            1603           1816          1982      2119
 4050.00          837        1302            1620           1835          2002      2141
 4100.00          846        1315            1637           1854          2023      2163
 4150.00          854        1329            1654           1873          2044      2185
 4200.00          863        1342            1670           1892          2064      2207
 4250.00          872        1355            1687           1911          2085      2229
 4300.00          881        1369            1704           1930          2106      2251
 4350.00          889        1382            1721           1949          2127      2273
 4400.00          898        1396            1737           1968          2147      2295
 4450.00          907        1409            1754           1987          2168      2317
 4500.00          916        1423            1771           2006          2189      2339
 4550.00          924        1436            1788           2024          2209      2361
 4600.00          933        1450            1804           2043          2230      2384
 4650.00          942        1463            1821           2062          2251      2406
 4700.00          951        1477            1838           2081          2271      2428
 4750.00          959        1490            1855           2100          2292      2450
 4800.00          968        1503            1871           2119          2313      2472
 4850.00          977        1517            1888           2138          2334      2494
 4900.00          986        1530            1905           2157          2354      2516
 4950.00          993        1542            1927           2174          2372      2535
 5000.00         1000        1551            1939           2188          2387      2551
 5050.00         1006        1561            1952           2202          2402      2567
 5100.00         1013        1571            1964           2215          2417      2583
 5150.00         1019        1580            1976           2229          2432      2599
 5200.00         1025        1590            1988           2243          2447      2615
 5250.00         1032        1599            2000           2256          2462      2631
 5300.00         1038        1609            2012           2270          2477      2647
 5350.00         1045        1619            2024           2283          2492      2663
 5400.00         1051        1628            2037           2297          2507      2679



*455
 5450.00         1057        1638            2049           2311          2522      2695
 5500.00         1064        1647            2061           2324          2537      2711
 5550.00         1070        1657            2073           2338          2552      2727
 5600.00         1077        1667            2085           2352          2567      2743
 5650.00         1083        1676            2097           2365          2582      2759
 5700.00         1089        1686            2109           2379          2597      2775
 5750.00         1096        1695            2122           2393          2612      2791
 5800.00         1102        1705            2134           2406          2627      2807
 5850.00         1107        1713            2144           2418          2639      2820
 5900.00         1111        1721            2155           2429          2651      2833
 5950.00         1116        1729            2165           2440          2663      2847
 6000.00         1121        1737            2175           2451          2676      2860
 6050.00         1126        1746            2185           2462          2688      2874
 6100.00         1131        1754            2196           2473          2700      2887
 6150.00         1136        1762            2206           2484          2712      2900
 6200.00         1141        1770            2216           2495          2724      2914
 6250.00         1145        1778            2227           2506          2737      2927
 6300.00         1150        1786            2237           2517          2749      2941
 6350.00         1155        1795            2247           2529          2761      2954
 6400.00         1160        1803            2258           2540          2773      2967
 6450.00         1165        1811            2268           2551          2785      2981
 6500.00         1170        1819            2278           2562          2798      2994
 6550.00         1175        1827            2288           2573          2810      3008
 6600.00         1179        1835            2299           2584          2822      3021
 6650.00         1184        1843            2309           2595          2834      3034
 6700.00         1189        1850            2317           2604          2845      3045
 6750.00         1193        1856            2325           2613          2854      3055
 6800.00         1196        1862            2332           2621          2863      3064
 6850.00         1200        1868            2340           2630          2872      3074
 6900.00         1204        1873            2347           2639          2882      3084
 6950.00         1208        1879            2355           2647          2891      3094
 7000.00         1212        1885            2362           2656          2900      3103
 7050.00         1216        1891            2370           2664          2909      3113
 7100.00         1220        1897            2378           2673          2919      3123
 7150.00         1224        1903            2385           2681          2928      3133
 7200.00         1228        1909            2393           2690          2937      3142
 7250.00         1232        1915            2400           2698          2946      3152
 7300.00         1235        1921            2408           2707          2956      3162
 7350.00         1239        1927            2415           2716          2965      3172
 7400.00         1243        1933            2423           2724          2974      3181
 7450.00         1247        1939            2430           2733          2983      3191
 7500.00         1251        1945            2438           2741          2993      3201
 7550.00         1255        1951            2446           2750          3002      3211
 7600.00         1259        1957            2453           2758          3011      3220
 7650.00         1263        1963            2461           2767          3020      3230
 7700.00         1267        1969            2468           2775          3030      3240
 7750.00         1271        1975            2476           2784          3039      3250
 7800.00         1274        1981            2483           2792          3048      3259
 7850.00         1278        1987            2491           2801          3057      3269
 7900.00         1282        1992            2498           2810          3067      3279
 7950.00         1286        1998            2506           2818          3076      3289
 8000.00         1290        2004            2513           2827          3085      3298
 8050.00         1294        2010            2521           2835          3094      3308
 8100.00         1298        2016            2529           2844          3104      3318
 8150.00         1302        2022            2536           2852          3113      3328
 8200.00         1306        2028            2544           2861          3122      3337
 8250.00         1310        2034            2551           2869          3131      3347



*456
 8300.00         1313        2040            2559           2878          3141      3357
 8350.00         1317        2046            2566           2887          3150      3367
 8400.00         1321        2052            2574           2895          3159      3376
 8450.00         1325        2058            2581           2904          3168      3386
 8500.00         1329        2064            2589           2912          3178      3396
 8550.00         1333        2070            2597           2921          3187      3406
 8600.00         1337        2076            2604           2929          3196      3415
 8650.00         1341        2082            2612           2938          3205      3425
 8700.00         1345        2088            2619           2946          3215      3435
 8750.00         1349        2094            2627           2955          3224      3445
 8800.00         1352        2100            2634           2963          3233      3454
 8850.00         1356        2106            2642           2972          3242      3464
 8900.00         1360        2111            2649           2981          3252      3474
 8950.00         1364        2117            2657           2989          3261      3484
 9000.00         1368        2123            2664           2998          3270      3493
 9050.00         1372        2129            2672           3006          3279      3503
 9100.00         1376        2135            2680           3015          3289      3513
 9150.00         1380        2141            2687           3023          3298      3523
 9200.00         1384        2147            2695           3032          3307      3532
 9250.00         1388        2153            2702           3040          3316      3542
 9300.00         1391        2159            2710           3049          3326      3552
 9350.00         1395        2165            2717           3058          3335      3562
 9400.00         1399        2171            2725           3066          3344      3571
 9450.00         1403        2177            2732           3075          3353      3581
 9500.00         1407        2183            2740           3083          3363      3591
 9550.00         1411        2189            2748           3092          3372      3601
 9600.00         1415        2195            2755           3100          3381      3610
 9650.00         1419        2201            2763           3109          3390      3620
 9700.00         1422        2206            2767           3115          3396      3628
 9750.00         1425        2210            2772           3121          3402      3634
 9800.00         1427        2213            2776           3126          3408      3641
 9850.00         1430        2217            2781           3132          3414      3647
 9900.00         1432        2221            2786           3137          3420      3653
 9950.00         1435        2225            2791           3143          3426      3659
 10000.00        1437        2228            2795           3148          3432      3666

IN THE CIRCUIT COURT OF THE
   _____________ JUDICIAL CIRCUIT,
   IN AND FOR
   _____________ COUNTY, FLORIDA
    Case No.: _____________________
    Division: _____________________
______________________,
   Petitioner,
  and
______________________,
   Respondent.

NOTICE OF FILING CHILD SUPPORT GUIDELINES WORKSHEET
PLEASE TAKE NOTICE, that {name } ________________, is filing his/her Child Support Guidelines Worksheet attached and labeled Exhibit 1.

CERTIFICATE OF SERVICE
I certify that a copy of this Notice of Filing with the Child Support Guidelines Worksheet was [√ one only] () mailed () faxed and mailed () hand delivered to the *457 person(s) listed below on {date} _________________.
Other party or his/her attorney:
Name: ______________________
Address: ___________________
City, State, Zip: __________
Fax Number: ________________
Date: ______________________
____________________________
Signature of Party
Printed Name: ______________
Address: ___________________
City, State, Zip: __________
Telephone Number: __________
Fax Number: ________________

*458 
*459 
ADJUSTMENTS TO GUIDELINES AMOUNT. If you or the other parent is requesting the Court to award a child support amount that is more or less than the child support guidelines, you must complete and file Motion to Deviate from Child Support Guidelines, Florida Supreme Court Approved Family Law Form 12.943.
[√ one only]
a. ___ Deviation from the guidelines amount is requested. The Motion to Deviate from Child Support Guidelines, Florida Supreme Court Approved Family Law Form 12.943, is attached.
b. ____ Deviation from the guidelines amount is NOT requested. The Motion to Deviate from Child Support Guidelines, Florida Supreme Court Approved Family Law Form 12.943, is not attached.
IF A NONLAWYER HELPED YOU FILL OUT THIS FORM, HE/SHE MUST FILL IN THE BLANKS BELOW: [fill in all blanks]
I, {full legal name and trade name of nonlawyer } _________________, a nonlawyer, located at {street} __________, _____________, {city } _____________, {state } _____________, {phone } __________, helped {name} ______________, who is the [√ one only] ____ petitioner or ____ respondent, fill out this form.

INSTRUCTIONS FOR FLORIDA FAMILY LAW RULES OF PROCEDURE FORM 12.930(b), STANDARD FAMILY LAW INTERROGATORIES FOR ORIGINAL OR ENFORCEMENT PROCEEDINGS (10/08)

When should this form be used?
This form should be used to ask the other party in your case to answer certain standard questions in writing. These questions are called interrogatories, and they must relate to your case. If the other party fails to answer the questions, you may ask the judge to order the other party to answer the questions. (You cannot ask these questions before the petition has been filed.)
The questions in this form should be used in original proceedings or enforcement proceedings and are meant to supplement the information provided in the Financial Affidavit, Florida Family Law Rules of Procedure Form 12.902(b) or (c). You should read all of the questions in this *460 form to determine which questions, if any, the other party needs to answer in order to provide you with information not covered in the financial affidavit forms. If there are questions to which you already know the answer, you may choose not to ask them.
This form should be typed or printed in black ink. You must complete the box at the beginning of this form to indicate which questions you are requesting that the other party answer. You should send 2 copies of this form and the Notice of Service of Standard Family Law Interrogatories, Florida Family Law Rules of Procedure Form 12.930(a), to the other party. You should also keep a copy for your records. You should not file this form with the clerk of the circuit court. However, you must file the Notice of Service of Standard Family Law Interrogatories, Florida Family Law Rules of Procedure Form 12.930(a), to tell the court that you have sent this form to the other party.

Where can I look for more information?
Before proceeding, you should read "General Information for Self-Represented Litigants" found at the beginning of these forms. For further information, see the instructions for Notice of Service of Standard Family Law Interrogatories, Florida Family Law Rules of Procedure Form 12.930(a), rules 12.280, 12.285, 12.340, and 12.380, Florida Family Law Rules of Procedure, and rules 1.280, 1.340, and 1.380, Florida Rules of Civil Procedure.

Special notes...
In addition to the standard questions in this form, you may ask up to 10 additional questions. You should type or print legibly your additional questions on a separate sheet of paper and attach it to this form. If you want to ask more than 10 additional questions, you will need to get permission from the judge.
You may want to inform the other party of the following information: As a general rule, within 30 days after service of interrogatories, the other party must answer the questions in writing and mail (have postmarked) the answers to you. His or her answers shall be written in the blank space provided after each separately numbered interrogatory. If sufficient space is not provided, the answering party may attach additional papers with the answers and refer to them in the space provided in the interrogatories. He or she should be sure to make a copy for him/herself. All answers to these questions are made under oath or affirmation as to their truthfulness. Each question must be answered separately and as completely as the available information permits. The original of the answers to the interrogatories is to be provided to the requesting party. Do not file the original or a copy with the clerk of the circuit court except as provided in Florida Rule of Civil Procedure 1.340(c). The other party may object to a question by writing the legal reason for the objection in the space provided. He or she may also ask the court for a protective order granting him or her permission not to answer certain questions and protecting him or her from annoyance, embarrassment, apprehension, or undue burden or expense. If the other party fails to either answer or object to the questions within 30 days, he or she may be subject to court sanctions.
Remember, a person who is NOT an attorney is called a nonlawyer. If a nonlawyer helps you fill out these forms, that person must give you a copy of Disclosure from Nonlawyer, Florida Family Law Rules of Procedure Form 12.900(a), before he or *461 she helps you. A nonlawyer helping you fill out these forms also must put his or her name, address, and telephone number on the bottom of the last page of every form he or she helps you complete.
IN THE CIRCUIT COURT OF THE ________________ JUDICIAL CIRCUIT,
         IN AND FOR ________________ COUNTY, FLORIDA
                                   Case No.: __________________
                                   Division: __________________
_________________________________,
                       Petitioner,
            and
_________________________________,
                       Respondent.

STANDARD FAMILY LAW INTERROGATORIES FOR ORIGINAL OR ENFORCEMENT PROCEEDINGS

     The answers to the following questions are intended to supplement the information
provided in the Financial Affidavits, Florida Family Law Rules of Procedure Form 12.902(b)
or (c). You should answer the group of questions indicated in the above shaded box. The
questions should be answered in the blank space provided below each separately numbered
question. If sufficient space is not provided, you may attach additional papers with the
answers and refer to them in the space provided in the interrogatories. You should be sure
to make a copy for yourself. Each question must be answered separately and as completely
as the available information permits. All answers are to be made under oath or affirmation
as to their truthfulness.
     I, {name of person answering interrogatories } ___________________,
being sworn, certify that the following information is true:
     1. BACKGROUND INFORMATION:
         a. State your full legal name and any other name by which you have been known.
         b. State your present residence and telephone numbers.
         c. State your place and date of birth.
     2. EDUCATION:
         a. List all business, commercial, and professional licenses that you have obtained.
         b. List all of your education including, but not limited to, vocational or specialized
            training, including the following:
            (1) name and address of each educational institution.
            (2) dates of attendance.
*462
            (3) degrees or certificates obtained or anticipated dates of same.
     3. EMPLOYMENT:
         a. For each place of your employment or self-employment during the last 3 years,
            state the following:
            (1) name, address, and telephone number of your employer.
            (2) dates of employment.
            (3) job title and brief description of job duties.
            (4) starting and ending salaries.
            (5) name of your direct supervisor.
            (6) all benefits received, including, for example, health, life, and disability insurance;
                expense account; use of automobile or automobile expense reimbursement;
                reimbursement for travel, food, or lodging expenses; payment of dues
                in any clubs or associations; and pension or profit sharing plans.
         b. Other than as an employee, if you have been engaged in or associated with any
            business, commercial, or professional activity within the last 3 years that was not
            detailed above, state for each such activity the following:
            (1) name, address, and telephone number of each activity.
            (2) dates you were connected with such activity.
            (3) position title and brief description of activities.
            (4) starting and ending compensation.
            (5) name of all persons involved in the business, commercial, or professional
                activity with you.
            (6) all benefits and compensation received, including, for example, health, life, and
                disability insurance; expense account; use of automobile or automobile expense
                reimbursement; reimbursement for travel, food, or lodging expenses;
                payment of dues in any clubs or associations; and pension or profit sharing
                plans.
         c. If you have been unemployed at any time during the last 3 years, state the dates of
            unemployment. If you have not been employed at any time in the last 3 years, give
            the information requested above in question 3.a for your last period of employment.
     4. ASSETS:
         a. Real Estate. State the street address, if any, and if not, the legal description of all
            real property that you own or owned during the last 3 years. For each property,
            state the following:
            (1) the names and addresses of any other persons or entities holding any interest
                and their percentage of interest.
            (2) the purchase price, the cost of any improvements made since it was purchased,
                and the amount of any depreciation taken.
            (3) the fair market value on the date of your separation from your spouse.
            (4) the fair market value on the date of the filing of the petition for dissolution of
                marriage.
*463
         b. Tangible Personal Property. List all items of tangible personal property that are
            owned by you or in which you have had any interest during the last 3 years
            including, but not limited to, motor vehicles, tools, furniture, boats, jewelry, art
            objects or other collections, and collectibles whose fair market value exceeds $100.
            For each item, state the following:
            (1) the percentage and type interest you hold.
            (2) the names and addresses of any other persons or entities holding any interest.
            (3) the date you acquired your interest.
            (4) the purchase price.
            (5) the present fair market value.
            (6) the fair market value on the date of your separation from your spouse.
            (7) the fair market value on the date of the filing of the petition for dissolution of
                marriage.
         c. Intangible Personal Property. Other than the financial accounts (checking,
            savings, money market, credit union accounts, retirement accounts, or other such
            cash management accounts) listed in the answers to interrogatories 4.d and 4.e
            below, list all items of intangible personal property that are owned by you or in
            which you have had any ownership interest (including closed accounts) within the
            last 3 years, including but not limited to, partnership and business interests
            (including good will), deferred compensation accounts unconnected with retirement,
            including but not limited to stock options, sick leave, and vacation pay, stocks, stock
            funds, mutual funds, bonds, bond funds, real estate investment trust, receivables,
            certificates of deposit, notes, mortgages, and debts owed to you by another entity or
            person. For each item, state the following:
            (1) the percentage and type interest you hold.
            (2) the names and addresses of any other persons or entities holding any interest
                and the names and addresses of the persons and entities who are indebted to
                you.
            (3) the date you acquired your interest.
            (4) the purchase price, acquisition cost, or loaned amount.
            (5) the fair market value or the amounts you claim are owned by or owed to you:
                  (a) presently, at the time of answering these interrogatories.
                  (b) on the date of your separation from your spouse.
                  (c) on the date of the filing of the petition for dissolution of marriage.
     You may comply with this interrogatory (4.c) by providing copies of all periodic
     (monthly, quarterly, semi-annual, or annual) account statements for each such
     account for the preceding 3 years. However, if the date of acquisition, the purchase
     price and the market valuations are not clearly reflected in the periodic statements
     which are furnished then these questions must be answered separately. You do not
     have to resubmit any periodic statements previously furnished under rule 12.285
     (Mandatory Disclosure).
         d. Retirement Accounts: List all information regarding each retirement account/plan,
            including but not limited to defined benefit plans, 401k, 403B, IRA
            accounts, pension plans, Florida Retirement System plans (FRS), Federal Government
            plans, money purchase plans, HR10 (Keogh) plans, profit sharing plans,
            annuities, employee savings plans, etc. that you have established and/or that have
*464            been established for you by you, your employer, or any previous employer. For
            each account, state the following:
            (1) the name and account number of each account/plan and where it is located.
            (2) the type of account/plan.
            (3) the name and address of the fiduciary plan administrator/service representative.
            (4) the fair market value of your interest in each account/plan.
                  (a) present value.
                  (b) value on the date of separation.
                  (c) value on the date of filing of the petition for dissolution of marriage
            (5) whether you are vested or not vested; and if vested, in what amount, as of a
                certain date and the schedule of future vesting.
            (6) the date at which you became/become eligible to receive some funds in this
                account/plan.
            (7) monthly benefits of the account/plan if no fair market value is ascertained.
            (8) beneficiary(ies) and/or alternate payee(s).
         e. Financial Accounts. For all financial accounts (checking, savings, money market,
            credit union accounts, or other such cash management accounts) listed in your
            Financial Affidavit, in which you have had any legal or equitable interest, regardless
            of whether the interest is or was held in your own name individually, in your
            name with another person, or in any other name, give the following:
            (1) name and address of each institution.
            (2) name in which the account is or was maintained.
            (3) account numbers.
            (4) name of each person authorized to make withdrawals from the accounts.
            (5) highest balance within each of the preceding 3 years.
            (6) lowest balance within each of the preceding 3 years.
     You may comply with this interrogatory (4.e) by providing copies of all periodic
     (monthly, quarterly, semi-annual, or annual) account statements for each such
     account for the preceding 3 years. You do not have to resubmit account statements
     previously furnished pursuant to rule 12.285 (Mandatory Disclosure).
         f. Closed Financial Accounts. For all financial accounts (checking, savings,
            money market, credit union accounts, or other such cash management accounts)
            closed within the last 3 years, in which you have had any legal or equitable interest,
            regardless of whether the interest is or was held in your own name individually, in
            your name with another person, or in any other name, give the following:
            (1) name and address of each institution.
            (2) name in which the account is or was maintained.
            (3) account numbers.
            (4) name of each person authorized to make withdrawals from the accounts.
            (5) date account was closed.
         g. Trust. For any interest in an estate, trust, insurance policy, or annuity, state the
            following:
            (1) If you are the beneficiary of any estate, trust, insurance policy, or annuity,
                give for each one the following:
                  (a) identification of the estate, trust, insurance policy, or annuity.
                  (b) the nature, amount, and frequency of any distributions of benefits.
*465
                  (c) the total value of the beneficiaries' interest in the benefit.
                  (d) whether the benefit is vested or contingent.
            (2) If you have established any trust or are the trustee of a trust, state the
                following:
                  (a) the date the trust was established.
                  (b) the names and addresses of the trustees.
                  (c) the names and addresses of the beneficiaries.
                  (d) the names and addresses of the persons or entities who possess the
                      trust documents.
                  (e) each asset that is held in each trust, with its fair market value.
          h. Canceled Life Insurance Policies. For all policies of life insurance within the
              preceding 3 years that you no longer hold, own, or have any interest in, state the
              following:
              (1) name of company that issued the policy and policy number.
              (2) name, address, and telephone number of agent who issued the policy.
              (3) amount of coverage.
              (4) name of insured.
              (5) name of owner of policy.
              (6) name of beneficiaries.
              (7) premium amount.
              (8) date the policy was surrendered.
              (9) amount, if any, of monies distributed to the owner.
         i. Name of Accountant, Bookkeeper, or Records Keeper. State the names, addresses,
            and telephone numbers of your accountant, bookkeeper, and any other
            persons who possess your financial records, and state which records each possesses.
         j. Safe Deposit Boxes, Lock Boxes, Vaults, Etc. For all safe deposit boxes, lock
            boxes, vaults, or similar types of depositories, state the following:
            (1) The names and addresses of all banks, depositories, or other places where, at
                any time during the period beginning 3 years before the initiation of the
                action, until the date of your answering this interrogatory, you did any of the
                following:
                   (a) had a safe deposit box, lock box, or vault.
                   (b) were a signatory or co-signatory on a safe deposit box, lock box, or
                       vault.
                   (c) had access to a safe deposit box, lock box, or vault.
                   (d) maintained property.
            (2) The box or identification numbers and the name and address of each person
                who has had access to any such depository during the same time period.
            (3) All persons who have possession of the keys or combination to the safe deposit
                box, lock box, or vault.
            (4) Any items removed from any safe deposit boxes, lock boxes, vaults, or similar
                types of depositories by you or your agent during that time, together with the
                present location and fair market value of each item.
            (5) All items in any safe deposit boxes, lock boxes, vaults, or similar types of
                depositories and fair market value of each item.
     5. LIABILITIES:
*466
         a. Loans, Liabilities, Debts, and Other Obligations. For all loans, liabilities, debts,
            and other obligations (other than credit cards and charge accounts) listed in your
            Financial Affidavit, indicate for each the following:
            (1) name and address of the creditor.
            (2) name in which the obligation is or was incurred.
            (3) loan or account number, if any.
            (4) nature of the security, if any.
            (5) payment schedule.
            (6) present balance and current status of your payments.
            (7) total amount of arrearage, if any.
            (8) balance on the date of your separation from your spouse.
            (9) balance on the date of the filing of the petition for dissolution of marriage.
     You may comply with this interrogatory (5.a) by providing copies of all periodic
     (monthly, quarterly, semi-annual, or annual) account statements for each such
     account for the preceding 3 years. You do not have to resubmit account statements
     previously furnished under rule 12.285 (Mandatory Disclosure).
         b. Credit Cards and Charge Accounts. For all financial accounts (credit cards,
            charge accounts, or other such accounts) listed in your Financial Affidavit, in which
            you have had any legal or equitable interest, regardless of whether the interest is
            or was held in your own name individually, in your name with another person, or in
            any other name, give the following:
            (1) name and address of the creditor.
            (2) name in which the account is or was maintained.
            (3) names of each person authorized to sign on the accounts.
            (4) account numbers.
            (5) present balance and current status of your payments.
            (6) total amount of arrearage, if any.
            (7) balance on the date of your separation from your spouse.
            (8) balance on the date of the filing of the petition for dissolution of marriage.
            (9) highest and lowest balance within each of the preceding 3 years.
     You may comply with this interrogatory (5.b) by providing copies of all periodic
     (monthly quarterly, semi-annual, or annual) account statements for each such account
     for the preceding 3 years. You do not have to resubmit account statements
     previously furnished under rule 12.285 (Mandatory Disclosure).
         c. Closed Credit Cards and Charge Accounts. For all financial accounts (credit
            cards, charge accounts, or other such accounts) closed with no remaining balance,
            within the last 3 years, in which you have had any legal or equitable interest,
            regardless of whether the interest is or was held in your own name individually, in
            your name with another person, or in any other name, give the following:
            (1) name and address of each creditor.
            (2) name in which the account is or was maintained.
            (3) account numbers.
            (4) names of each person authorized to sign on the accounts.
            (5) date the balance was paid off.
            (6) amount of final balance paid off.
     You may comply with this interrogatory (5.c) by providing copies of all periodic
     (monthly, quarterly, semi-annual, or annual) account statements for each such
     account for the preceding 3 years. You do not have to resubmit account statements
     previously furnished under rule 12.285 (Mandatory Disclosure).
*467
     6. MISCELLANEOUS:
         a. If you are claiming an unequal distribution of marital property or enhancement or
            appreciation of nonmarital property, state the amount claimed and all facts upon
            which you rely in your claim.
         b. If you are claiming an asset or liability is nonmarital, list the asset or liability and
            all facts upon which you rely in your claim.
         c. If the mental or physical condition of a spouse or child is an issue, identify the
            person and state the name and address of all health care providers involved in the
            treatment of that person for said mental or physical condition.
         d. Detail your proposed parenting plan for the minor child(ren), including your
            proposed time-sharing schedule. Alternatively, attach a copy of your proposed
            parenting plan.
         e. If you are claiming that the other parent's contact or time-sharing with the minor
            child(ren) should be limited, or that you should have sole parental responsibility for
            the minor child(ren), with or without time-sharing with the other parent, or that
            you should have ultimate responsibility over specific aspects of the child(ren)'s
            welfare or that these responsibilities should be divided between you and the other
            parent, state your reasons and all facts upon which you rely to support your claim.
     7. LONG FORM AFFIDAVIT: If you filed the short form affidavit, Florida Family Law
        Rules of Procedure Form 12.902(b), and you were specifically requested in the Notice of
        Service of Standard Family Law Interrogatories to file the Long Form Affidavit, Form
        12.902(c), you must do so within the time to serve the answers to these interrogatories.
     I certify that a copy of this document was [√ one only] () mailed ( ) faxed and mailed ( )
hand delivered to the person(s) listed below on {date } ___________.
Other party or his/her attorney:
Name: ________________________
Address: _____________________
City, State, Zip: ____________
Fax Number: __________________
I understand that I am swearing or affirming under oath to the truthfulness of the answers to these interrogatories and that the punishment for knowingly making a false statement includes fines and/or imprisonment.
Dated: _________________
       _________________
       Signature of Party
       Printed Name: _______________________
       Address: ____________________________
       City, State, Zip: ___________________
       Telephone Number: ___________________
       Fax Number: _________________________
STATE OF FLORIDA
COUNTY OF _______________________
Sworn to or affirmed and signed before me
on _________________ by ________________.
      _____________________________
      NOTARY PUBLIC or DEPUTY
      CLERK
      _____________________________
      [Print, type, or stamp commissioned
      name of notary or deputy clerk.]
____  Personally known
____  Produced identification
____  Type of identification produced
_________

IF A NONLAWYER HELPED YOU FILL OUT THIS FORM, HE/SHE MUST FILL IN THE BLANKS BELOW: [fill in all blanks]
I, {full legal name and trade name of
nonlawyer} _____________, a
nonlawyer, located at {street }
____________,           {city }
____________,          {state }
*468
____________,          {phone }
____________,   helped  {name }
_________, who is the [√ one only] ____
petitioner or ___ respondent, fill out this
form.

INSTRUCTIONS FOR FLORIDA FAMILY LAW RULES OF PROCEDURE FORM 12.930(c), STANDARD FAMILY LAW INTERROGATORIES FOR MODIFICATION PROCEEDINGS (10/08)

When should this form be used?
This form should be used to ask the other party in your case to answer certain standard questions in writing. These questions are called interrogatories, and they must relate to your case. If the other party fails to answer the questions, you may ask the judge to order the other party to answer the questions. (You cannot ask these questions before the petition has been filed.)
The questions in this form should be used in modification proceedings and are meant to supplement the information provided in the Financial Affidavits, Florida Family Law Rules of Procedure Form 12.902(b) or (c). You should read all of the questions in this form to determine which questions, if any, the other party needs to answer in order to provide you with information not covered in the financial affidavit forms. If there are questions to which you already know the answer, you may choose not to ask them.
This form should be typed or printed in black ink. You must complete the box at the beginning of this form to indicate which questions you are requesting that the other party answer. You should send two copies of this form and the Notice of Service of Standard Family Law Interrogatories, Florida Family Law Rules of Procedure Form 12.930(a), to the other party. You should also keep a copy for your records. You do not need to file this form with the clerk of the circuit court. However, you must file the Notice of Service of Standard Family Law Interrogatories, Florida Family Law Rules of Procedure Form 12.930(a), to tell the court that you have sent this form to the other party.

Where can I look for more information?
Before proceeding, you should read "General Information for Self-Represented Litigants" found at the beginning of these forms. For further information, see the instructions for Notice of Service of Standard Family Law Interrogatories, Florida Family Law Rules of Procedure Form 12.930(a), rules 12.280, 12.285, 12.340, and 12.380, Florida Family Law Rules of Procedure and rules 1.280, 1.340, and 1.380, Florida Rules of Civil Procedure.

Special notes...
In addition to the standard questions in this form, you may ask up to 10 additional questions. You should type or print your additional questions on a separate sheet of paper and attach it to this form. If you want to ask more than 10 additional questions, you will need to get permission from the judge.
You may want to inform the other party of the following information: As a general rule, within 30 days after service of interrogatories, the other party must answer the questions in writing and mail (have postmarked) the answers to you. His or her answers shall be written in the blank space provided after each separately numbered interrogatory. If sufficient space is not provided, the answering party may attach additional papers with the answers *469 and refer to them in the space provided in the interrogatories. He or she should be sure to make a copy for him/herself. All answers to these questions are made under oath or affirmation as to their truthfulness. Each question must be answered separately and as completely as the available information permits. The original of the answers to the interrogatories is to be provided to the requesting party. Do not file the original or a copy with the clerk of the circuit court except as provided by Florida Rule of Civil Procedure 1.340(e). The other party may object to a question by writing the legal reason for the objection in the space provided. He or she may also ask the court for a protective order granting him or her permission not to answer certain questions and protecting him or her from annoyance, embarrassment, apprehension, or undue burden or expense. If the other party fails to either answer or object to the questions within 30 days, he or she may be subject to court sanctions.
Remember, a person who is NOT an attorney is called a nonlawyer. If a nonlawyer helps you fill out these forms, that person must give you a copy of Disclosure from Nonlawyer, Florida Family Law Rules of Procedure Form 12.900(a), before he or she helps you. A nonlawyer helping you fill out these forms also must put his or her name, address, and telephone number on the bottom of the last page of every form he or she helps you complete.
      IN THE CIRCUIT COURT OF THE _____________ JUDICIAL CIRCUIT,
               IN AND FOR ________________ COUNTY, FLORIDA
                                       Case No.: ____________________
                                       Division: ____________________
_____________________________,
                    Petitioner
          and
_____________________________,
                   Respondent.

STANDARD FAMILY LAW INTERROGATORIES FOR MODIFICATION PROCEEDINGS

*470
     The answers to the following questions are intended to supplement the information
provided in the Financial Affidavits, Florida Family Law Rules of Procedure Form 12.902(b)
or (c). You should answer the group of questions indicated in the above shaded box. The
questions should be answered in the blank space provided below each separately numbered
question. If sufficient space is not provided, you may attach additional papers with the
answers and refer to them in the space provided in the interrogatories. You should be sure
to make a copy for yourself. Each question must be answered separately and as completely
as the available information permits. All answers are to be made under oath or affirmation
as to their truthfulness.
     I, {name of person answering interrogatories } _________________,
being sworn, certify that the following information is true:
     1. BACKGROUND INFORMATION:
        a. State your full legal name and any other name by which you have been known.
        b. State your present residence and telephone numbers.
        c. State your place and date of birth.
     2. EDUCATION:
        a. List all business, commercial, and professional licenses that you have obtained since
           the entry of the Final Judgment sought to be modified.
        b. List all of your education since the entry of the Final Judgment sought to be
           modified including, but not limited to, vocational or specialized training, including
           the following:
        (1) name and address of each educational institution.
        (2) dates of attendance.
        (3) degrees or certificates obtained or anticipated dates of same.
     3. EMPLOYMENT:
         a. For each place of your employment or self-employment since the entry of the Final
            Judgment sought to be modified, state the following:
        (1) name, address, and telephone number of your employer.
        (2) dates of employment.
        (3) job title and brief description of job duties.
        (4) starting and ending salaries.
        (5) name of your direct supervisor.
        (6) all benefits received, including, for example, health, life, and disability insurance;
            expense account; use of automobile or automobile expense reimbursement;
            reimbursement for travel, food, or lodging expenses; payment of dues
            in any clubs or associations; and pension or profit sharing plans.
        b. Other than as an employee, if you have been engaged in or associated with any
           business, commercial, or professional activity since the entry of the Final Judgment
           sought to be modified that was not detailed above, state for each such activity the
           following:
           (1) name, address, and telephone number of each activity.
           (2) dates you were connected with such activity.
           (3) position title and brief description of activities.
           (4) starting and ending compensation.
*471
           (5) name of all persons involved in the business, commercial, or professional
               activity with you.
           (6) all benefits and compensation received, including, for example, health, life, and
               disability insurance; expense account; use of automobile or automobile expense
               reimbursement; reimbursement for travel, food, or lodging expenses;
               payment of dues in any clubs or associations; and pension or profit sharing
               plans.
        c. If you have been unemployed at any time since the entry of the Final Judgment
           sought to be modified, state the dates of unemployment. If you have not been
           employed at any time since the entry of the Final Judgment sought to be modified,
           give the information requested above in question 3.a for your last period of
           employment.
     4. ASSETS:
        a. Real Estate. State the street address, if any, and if not, the legal description of all
           real property that you own or owned during the last 3 years, or since the entry of
           the Final Judgment sought to be modified, if shorter. For each property, state the
           following:
           (1) the names and addresses of any other persons or entities holding any interest
               and their percentage of interest.
           (2) the present fair market value.
        b. Tangible Personal Property. List all items of tangible personal property that are
           owned by you or in which you have had any interest during the last 3 years, or
           since the entry of the Final Judgment sought to be modified, if shorter, including,
           but not limited to, motor vehicles, tools, furniture, boats, jewelry, art objects or
           other collections, and collectibles whose fair market value exceeds $100. For each
           item, state the following:
           (1) the percentage and type interest you hold.
           (2) the names and addresses of any other persons or entities holding any interest.
           (3) the present fair market value.
        c. Intangible Personal Property. Other than the financial accounts (checking,
           savings, money market, credit union accounts, retirement accounts, or other such
           cash management accounts) listed in the answers to interrogatories 4.d and 4.e
           below, list all items of intangible personal property that are owned by you or in
           which you have had any ownership interest (including closed accounts) within the
           last 3 years, or since the entry of the Final Judgment sought to be modified, if
           shorter, including, but not limited to, partnership and business interests (including
           good will), deferred compensation accounts unconnected with retirement, including
           but not limited to stock options, sick leave, and vacation pay, stocks, stock funds,
           mutual funds, bonds, bond funds, real estate investment trusts, receivables, certificates
           of deposit, notes, mortgages, and debts owed to you by another entity or
           person. For each item, state the following:
           (1) the percentage and type interest you hold.
*472
           (2) the names and addresses of any other persons or entities holding any interest
               and the names and addresses of the persons and entities who are indebted to
               you.
           (3) the present fair market value or the amounts you claim are owned by or owed
               to you, at the time of answering these interrogatories.
     You may comply with this interrogatory (4.c) by providing copies of all periodic
     (monthly, quarterly, semi-annual, or annual) account statements for each such
     account for the preceding 3 years, or since the entry of the Final Judgment sought to
     be modified, if shorter. However, if the date of acquisition, the purchase price, and
     the market valuations are not clearly reflected in the periodic statements which are
     furnished, then these questions must be answered separately. You do not have to
     resubmit any periodic statements previously furnished under rule 12.285 (Mandatory
     Disclosure).
        d. Retirement Accounts: List all information regarding each retirement account/plan,
           including but not limited to defined benefit plans, 401k, 403B, IRA
           accounts, pension plans, Florida Retirement System plans (FRS), Federal Government
           plans, money purchase plans, HR10 (Keogh) plans, profit sharing plans,
           annuities, employee savings plans, etc. that you have established and/or that have
           been established for you by you, your employer or any previous employer. For
           each account, state the following:
           (1) the name and account number of each account/plan and where it is located.
           (2) the type of account/plan.
           (3) the name and address of the fiduciary plan administrator/service representative
           (4) the present fair market value of your interest in each account/plan.
           (5) whether you are vested or not vested; and if vested, in what amount, as of a
               certain date and the schedule of future vesting.
           (6) the date at which you became/become eligible to receive some funds in this
               account/plan.
           (7) monthly benefits of the account/plan if no fair market value is ascertained.
           (8) beneficiary(ies) and/or alternate payee(s).
        e. Financial Accounts. For all financial accounts (checking, savings, money market,
           credit union accounts, or other such cash management accounts) listed in your
           Financial Affidavit, in which you have had any legal or equitable interest, regardless
           of whether the interest is or was held in your own name individually, in your
           name with another person, or in any other name, give the following:
           (1) name and address of each institution.
           (2) name in which the account is or was maintained.
           (3) account numbers.
           (4) names of each person authorized to make withdrawals from the accounts.
           (5) highest balance within each of the preceding 3 years, or since the entry of the
               Final Judgment sought to be modified, if shorter.
           (6) lowest balance within each of the preceding 3 years, or since the entry of the
               Final Judgment sought to be modified, if shorter.
     You may comply with this interrogatory (4.e) by providing copies of all periodic
     (monthly, quarterly, semi-annual, or annual) account statements for each such
     account for the preceding 3 years, or since the entry of the Final Judgment sought to
     be modified, if shorter. You do not have to resubmit account statements previously
     furnished under rule 12.285 (Mandatory Disclosure).
*473
        f. Closed Financial Accounts. For all financial accounts (checking, savings, money
           market, credit union accounts, or other such cash management accounts) closed
           within the last 3 years, or since the entry of the Final Judgment sought to be
           modified, if shorter, in which you have had any legal or equitable interest,
           regardless of whether the interest is or was held in your own name individually, in
           your name with another person, or in any other name, give the:
           (1) name and address of each institution.
           (2) name in which the account is or was maintained.
           (3) account numbers.
           (4) name of each person authorized to make withdrawals from the accounts.
           (5) date account was closed.
        g. Trust. For any interest in an estate, trust, insurance policy, or annuity, state the
           following:
           (1) if you are the beneficiary of any estate, trust, insurance policy, or annuity, give
               for each one the following:
                 (a) identification of the estate, trust, insurance policy, or annuity.
                 (b) the nature, amount, and frequency of any distributions of benefits.
                 (c) the total value of the beneficiaries' interest in the benefit.
                 (d) whether the benefit is vested or contingent.
        (2) if you have established any trust or are the trustee of a trust, state the
            following:
               (a) the date the trust was established.
               (b) the names and addresses of the trustees.
               (c) the names and addresses of the beneficiaries.
               (d) the names and addresses of the persons or entities who possess the
                   trust documents.
               (e) each asset that is held in each trust, with its fair market value.
        h. Name of Accountant, Bookkeeper, or Records Keeper. State the names, addresses,
           and telephone numbers of your accountant, bookkeeper, and any other
           persons who possess your financial records, and state which records each possesses.
     5. LIABILITIES:
        a. Loans, Liabilities, Debts, and Other Obligations. For all loans, liabilities, debts,
           and other obligations (other than credit cards and charge accounts) listed in your
           Financial Affidavit, indicate for each the following:
           (1) name and address of the creditor.
           (2) name in which the obligation is or was incurred.
           (3) loan or account number, if any.
           (4) nature of the security, if any.
           (5) payment schedule.
           (6) present balance and current status of your payments.
           (7) total amount of arrearage, if any.
     You may comply with this interrogatory (5.a) by providing copies of all periodic
     (monthly, quarterly, semi-annual, or annual) account statements for each such
     account for the preceding 3 years, or since the entry of the Final Judgment sought to
     be modified, if shorter. You do not have to resubmit account statements previously
     furnished under rule 12.285 (Mandatory Disclosure).
*474
        b. Credit Cards and Charge Accounts. For all financial accounts (credit cards,
           charge accounts, or other such accounts) listed in your Financial Affidavit, in which
           you have had any legal or equitable interest, regardless of whether the interest is
           or was held in your own name individually, in your name with another person, or in
           any other name, give the following:
           (1) name and address of the creditor.
           (2) name in which the account is or was maintained.
           (3) name of each person authorized to sign on the accounts.
           (4) account numbers.
           (5) present balance and current status of your payments.
           (6) total amount of arrearage, if any.
           (7) highest and lowest balance within each of the preceding 3 years, or since the
               entry of the Final Judgment sought to be modified, if shorter.
     You may comply with this interrogatory (5.b) by providing copies of all periodic
     (monthly, quarterly, semi-annual, or annual) account statements for each such
     account for the preceding 3 years, or since the entry of the Final Judgment sought to
     be modified, if shorter. You do not have to resubmit account statements previously
     furnished under rule 12.285 (Mandatory Disclosure).
        c. Closed Credit Cards and Charge Accounts. As to all financial accounts (credit
           card, charge accounts, or other such accounts) closed with no remaining balance,
           within the last 3 years, or since the entry of the Final Judgment sought to be
           modified, if shorter, in which you have had any legal or equitable interest,
           regardless of whether the interest is or was held in your own name individually, in
           your name with another person, or in any other name, give the following:
           (1) name and address of each creditor.
           (2) name in which the account is or was maintained.
           (3) account numbers.
           (4) name of each person authorized to sign on the accounts.
           (5) date the balance was paid off.
           (6) amount of final balance paid off.
     You may comply with this interrogatory (5.c) by providing copies of all periodic
     (monthly, quarterly, semi-annual, or annual) account statements for each such
     account for the preceding 3 years, or since the entry of the Final Judgment sought to
     be modified, if shorter. You do not have to resubmit account statements previously
     furnished under rule 12.285 (Mandatory Disclosure).
     6. MISCELLANEOUS:
        a. If you are claiming a diminished earning capacity since the entry of the Final
           Judgment sought to be modified as grounds to modify alimony or deviate from the
           child support established in your case, describe in detail how your earning capacity
           is lowered and state all facts upon which you rely in your claim. If unemployed,
           state how, why, and when you lost your job.
        b. If you are claiming a change in a mental or physical condition since the entry of the
           Final Judgment sought to be modified as grounds to modify alimony or change the
*475
           child support established in your case, describe in detail how your mental and/or
           physical capacity has changed and state all facts upon which you rely in your claim.
           Identify the change in your mental and/or physical capacity, and state the name and
           address of all health care providers involved in the treatment of this mental or
           physical condition.
        c. If you are requesting a change in shared or sole parental responsibility, the
           parenting plan, or any combination thereof, for the minor child(ren), describe in
           detail the change in circumstances since the entry of the Final Judgment sought to
           be modified that you feel justify the requested change. State when the change of
           circumstances occurred, how the change of circumstances affects the child(ren), and
           why it is in the best interests of the child(ren) that the Court make the requested
           change. Attach your proposed parenting plan.
        d. If you do not feel the requested change in shared or sole parental responsibility, the
           parenting plan, or any combination thereof, for the minor child(ren) is in their best
           interests, describe in detail any facts since the entry of the Final Judgment sought
           to be modified that you feel justify the Court denying the requested change. State,
           in your opinion, what change, if any, in shared or sole parental responsibility, or of
           the parenting plan is justified or agreeable to you and why it is in the best interests
           of the child(ren).
     7. LONG FORM AFFIDAVIT: If you filed the short form affidavit, Florida Family Law
         Rules of Procedure Form 12.902(b), and you were specifically requested in the Notice of
         Service of Standard Family Law Interrogatories to file the Long Form Affidavit, Form
         12.902(c), you must do so within the time to serve the answers to these interrogatories.
         I certify that a copy of this document was [√ one only] () mailed () faxed and mailed
         () hand delivered to the person(s) listed below on {date } ___________.
Other party or his/her attorney:
Name: ___________________
Address: ________________
City, State, Zip: _______
Fax Number: _____________
     I understand that I am swearing or affirming under oath to the truthfulness of the
answers to these interrogatories and that the punishment for knowingly making a false
statement includes fines and/or imprisonment.
Dated: _________
                    __________________________________
                    Signature of Party
                    Printed Name: ____________________
                    Address: _________________________
                    City, State, Zip: ________________
                    Telephone Number: ________________
                    Fax Number: ______________________
STATE OF FLORIDA
COUNTY OF ______________
Sworn to or affirmed and signed before me on __________ by ______________.
                                            _____________________________
*476
                                             NOTARY PUBLIC or DEPUTY CLERK
                                             ___________________________________________
                                             [Print, type, or stamp commissioned name of
                                             notary or clerk.]
____ Personally known
____ Produced identification
____ Type of identification produced __________________
IF A NONLAWYER HELPED YOU FILL OUT THIS FORM, HE/SHE MUST FILL IN
THE BLANKS BELOW: [fill in all blanks]
I, {full legal name and trade name of nonlawyer} ___________________,
a nonlawyer, located at {street} _____________, {city } _______________,
{state } _____________, {phone } ____________, helped {name } _________,
who is the [√ one only] ________ petitioner or ____ respondent, fill out this form.
NOTES
[1]  Minor editorial amendments are also made. Additionally, some minor amendments proposed by the Committee in this case were also proposed in In re Amendments to Florida Family Law Rules, No. SC08-92, 995 So. 2d 407, 2008 WL 4587198 (Fla. Oct. 16, 2008), and are being addressed by the Court in that case.
[2]  An original and nine paper copies of all comments must be filed with the Court on or before December 15, 2008, with a certificate of service verifying that a copy has been served on the committee chair, Robyn L. Vines, 200 E. Broward Blvd., Fort Lauderdale, Florida XXXXX-XXXX, as well as a separate request for oral argument if the person filing the comment wishes to participate in oral argument, which may be scheduled in this case. The committee chair has until January 5, 2009, to file a response to any comments filed with the Court. Electronic copies of all comments and responses also must be filed in accordance with the Court's administrative order In re Mandatory Submission of Electronic Copies of Documents, Fla. Admin. Order No. AOSC04-84 (Sept. 13, 2004).